Citation Nr: 0527594	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-21 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits on account of the 
deceased veteran's deceased spouse.

2.  Entitlement to Department of Veterans Affairs (VA) death 
benefits as the veteran's surviving child.

3.  Entitlement to service-connected and non-service-
connected VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service and service with 
the Regular Philippine Army from March 1945 to May 1946.  The 
veteran died in May 1984.  The veteran's son is the appellant 
in this appeal.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2003, November 2003, December 2003, and 
July 2004 decisions by the VA Regional Office (RO) in Manila, 
the Republic of the Philippines, that denied the claims 
listed in the caption above.  The Board remanded the case in 
October 2004.  The veteran testified before the Board at a 
hearing held at the RO in June 2005.


FINDINGS OF FACT

1.  All notices and assistance to the appellant have been 
provided, and all evidence needed for disposition of the 
claims has been obtained.

2.  The veteran served in the Philippine Commonwealth Army, 
including Recognized Guerilla Service, from March 26, 1945, 
to May 18, 1946.  The veteran died in May 1984 because of 
pulmonary tuberculosis. 

3.  The veteran's widow died in July 1991.  

4.  In 2003, the appellant filed an application for accrued 
benefits on account of the deceased veteran's deceased spouse 
more than one year after the date of death.  

5.  The appellant was born in 1955 and did not become 
permanently incapable of self-support before reaching the age 
of 18 years.

6.  The appellant filed a claim for non-service-connected VA 
burial benefits more than two years after the permanent 
burial or cremation of the body.

7.  Pulmonary tuberculosis was manifested many years after 
service and has not been related to service by any competent 
evidence.  The appellant filed a claim for benefits in 2003, 
but service connection for death or disability based on use 
of tobacco products is prohibited by law for claims filed 
after June 9, 1998.


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits on account of the 
deceased veteran's deceased spouse have not been met.  
38 U.S.C.A. § 5121 (West 2002).

2.  The criteria for VA death benefits as the veteran's 
surviving child have not been met.  38 C.F.R. § 3.57 (2004).

3.  The criteria for service-connected and non-service-
connected VA burial benefits have not been met.  See 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 2302, 2307 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.1600 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has raised a question as to the nature of the 
veteran's service, and the board will initially address this 
issue.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 C.F.R. § 3.1 (2004).

For the purpose of determining entitlement to various 
categories of VA benefits, the term "service" is deemed to 
include a variety of Philippine military service.  Such 
service is deemed to be "active service" only when 
certified by a service department of the Armed Forces of the 
United States.  Service department findings are binding on 
the VA for the purpose of establishing service in the U.S. 
Armed Forces.  38 C.F.R. §§ 3.40, 3.41 (2004); see Duro v. 
Derwinski, 2 Vet. App. 531, 532 (1992).

Service in the Philippine Commonwealth Army prior to July 1, 
1946, is qualifying service for compensation benefits, but 
not for pension or burial benefits.  38 U.S.C.A. § 107 (West 
2002).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2004).  Service in the Philippine Scouts (except that 
described in 38 C.F.R. § 3.40(b))) is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance.  38 C.F.R. § 3.40(a)(2004).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  38 C.F.R. § 3.40(b).  Service in the 
Commonwealth Army of the Philippines is included, for 
compensation, dependency and indemnity compensation, and 
burial allowance.  38 C.F.R. § 3.40(c).  Service as a 
guerrilla under the circumstances outlined in 38 C.F.R. § 
3.40(d) (2004) is also included for compensation, dependency 
and indemnity compensation, and burial allowance.

According to research by the appellant and by the National 
Archives and Records Administration, the veteran served in 
the Philippine Commonwealth Army, including Recognized 
Guerilla Service, from March 26, 1945, to May 18, 1946.  
Thus, the payment of any benefits is governed by the relevant 
legal provisions above.  The appellant has indicated that VA 
originally denied a claim for certain benefits on the ground 
that he did not have service in the Philippine Commonwealth 
Army or in Recognized Guerilla Service, as noted in an August 
1980 RO letter regarding an application for hospitalization 
benefits.  However, the record demonstrates otherwise, and 
the Board is certainly appreciative of the veteran's service 
during World War II.  The Board will therefore turn to the 
appellant's individual claims and examine each one on its own 
merits.

Entitlement to accrued benefits
on account of the deceased veteran's deceased spouse

The appellant seeks accrued benefits alleged to have been due 
to the veteran's spouse, who has been deceased since 1991.

Under 38 U.S.C.A. § 5121(a) (West 2002),

Except as provided in sections 3329 and 3330 of 
title 31, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the [VA] Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence 
in the file at date of death (hereinafter in this 
section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual, be paid [to certain 
listed individuals, such as the deceased veteran's 
children, upon the death of the veteran's 
surviving spouse, in this case].

See also Bonny v. Principi, 16 Vet. App. 504 (2002).  The 
application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).  

This case is somewhat more complicated because it is unclear 
if the appellant is seeking accrued benefits that might have 
been due to the veteran or if he is seeking accrued benefits 
that might have been due to the deceased veteran's spouse, 
who is also deceased.  But regardless of the appellant's 
particular claim, the law is very clear:  the application for 
accrued benefits must be filed within one year of the date of 
death.  In either event, the appellant's claim for accrued 
benefits must fail because his application for accrued 
benefits was filed in 2003.  The application was filed  much 
later than one year after the date of the veteran's death in 
1984 or the deceased veteran's spouse's death in 1991.  

The Board finds that 38 U.S.C.A. § 5121 is dispositive in 
this case and that unpaid benefits cannot be awarded to the 
appellant on account of the deceased veteran's deceased 
spouse.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In addition, where the law, not 
the evidence, is dispositive, the Veterans Claim Assistance 
Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 
2002), is not applicable.  Mason, 16 Vet. App. at 132.

Entitlement to VA death benefits as the veteran's surviving 
child

The appellant also seeks entitlement to VA death benefits as 
the veteran's surviving child.

In order to seek such benefits, the appellant must first 
establish a preliminary definition:  that is, whether he 
qualifies as a "child of the veteran" for VA benefits 
purposes.  VA benefits are payable, in pertinent part, only 
to those who meet the criteria of the definition for the 
terms "child of the veteran."

The term "child of the veteran" is defined for VA purposes 
as follows:

 . . . an unmarried person who is a legitimate child, a 
child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 
years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of 
the veteran's death, or an illegitimate child; and
(i)  Who is under the age of 18 years; or
(ii)  Who, before reaching the age of 18 years, 
became permanently incapable of self-support; or
(iii)  Who, after reaching the age of 18 years and 
until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a 
course of instruction at an approved educational 
institution. . . .

38 C.F.R. § 3.57 (2004) (emphasis added).  

In this case, the appellant was born in November 1955; 
therefore, he is almost 50 years old.  Moreover, there is no 
evidence whatsoever that he became permanently incapable of 
self-support prior to becoming 18 years old.  In fact, the 
evidence definitely shows that the veteran has supported 
himself economically subsequent to his eighteenth birthday.  
The only basis for the appellant's claim that the Board can 
discern is that he seeks payment of VA benefits to himself 
and to a brother for their "betterment."  Seeking 
"betterment" is not a basis upon which VA can consider an 
individual a "child of the veteran" for the purposes of 
receiving any VA benefits based on a deceased veteran's 
service.

Again, the law, not the facts are dispositive.  Simply put, 
the veteran has presented no basis at all for qualifying as a 
surviving child of the veteran for VA benefits purposes.  See 
Mason, supra; Sabonis, supra.    

VA burial benefits

The appellant is also seeking reimbursement of funeral and 
burial expenses in connection with the deceased veteran's 
death.  See 38 U.S.C.A. §§ 2302, 2307 (West 2002); 38 C.F.R. 
§ 3.1600 (2004).

VA will pay a certain amount toward a veteran's funeral and 
burial expenses if the veteran's death is not service-
connected.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).  VA 
will also pay up to a certain amount for a plot or interment 
allowance when a veteran's death is not service-connected.  
38 C.F.R. § 3.1600(f).

However, a claim for such payments must be made within two 
years after the permanent burial or cremation of the body.  
38 C.F.R. § 3.1601(a) (2004).  In this case, the date of the 
death in question was in 1984.  Although the date of the 
burial is not entirely clear, even based on the May 2003 
receipt from the company that provided funeral services, it 
appears to have been within a short period after death.  
Thus, the appellant's claim for non-service-connected burial 
benefits is very untimely.  With regard to this aspect of the 
claim for burial benefits, the law, not the facts are 
dispositive.  See Mason, supra; Sabonis, supra.    

In addition, VA shall pay burial and funeral expenses, 
subject to certain monetary limits, where a veteran dies as 
the result of a service-connected disability or disabilities.  
38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  

A veteran's death is considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

The appellant mentioned in January 2004 correspondence that 
there may have been herbicide exposure.  Although the 
appellant has submitted no evidence whatsoever of herbicide 
exposure, the Board will address this aspect of the claim.

Additional provisions apply to cases involving herbicide 
exposure in certain veterans, but the veteran did not have 
the type of service contemplated by law.  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The veteran's 
service was purely during World War II and in the 
Philippines.  Therefore, the presumptions governing herbicide 
exposure claims do not apply to this case.  

Moreover, the veteran did not die from a disease for which 
service connection may be presumed based on herbicide 
exposure.  The cause of his death was pulmonary tuberculosis, 
which does not appear in the list of relevant diseases.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection based on herbicide 
exposure, the Board must still consider whether service 
connection is warranted on a direct basis, either for 
herbicide exposure or by sole virtue of the development of 
pulmonary tuberculosis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Generally, service connection is warranted for disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

Service connection will be rebuttably presumed for certain 
chronic diseases (such as active tuberculosis) that are 
manifest to a compensable degree within the year after active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran had a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service-connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b) (West 2002).

In this case, the veteran died in 1984 due to pulmonary 
tuberculosis.  The available evidence indicates that he was 
treated for pulmonary tuberculosis by one doctor about three 
years prior to his death (that is, approximately in 1981).  
There is also a lay statement from the son of another doctor 
who apparently diagnosed the veteran with pulmonary 
tuberculosis.  However, there is absolutely no evidence that 
the veteran's pulmonary tuberculosis was related to his 
service in any way.  

The appellant has posited that the pulmonary tuberculosis was 
the result of smoking that started in the line of duty.  
However, service connection is prohibited for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service.  38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2004).  This new law and regulation apply 
to claims filed after June 9, 1998.  The appellant filed the 
initial claim for burial benefits in 2003, that is, well 
after the effective date of the law prohibiting service 
connection for a death or disability based on tobacco product 
usage.  

In sum, with respect to the claim for service-connected 
burial benefits, the weight of the evidence demonstrates that 
the veteran did not die from a service-connected disability.  
As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether VA has satisfied all 
duties to notify and assist the veteran with respect to the 
claim for service-connected burial benefits.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2004).  As noted above, where the law instead of the 
evidence is dispositive, the Veterans Claim Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), is 
not applicable.  Mason, 16 Vet. App. at 132.  However, for 
the sake of thoroughness, the Board will also discuss briefly 
the steps taken by the RO to notify and assist the appellant 
under the applicable laws and regulations.    

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant' s behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decisions post-dated the 
November 9, 2000, effective date of the relevant notice and 
assistance requirements.  The notices regarding the 
appellant's claims informed him of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Specifically, the RO sent correspondence in July 2003 and 
March 2004; and statements of the case in March 2004, October 
2004, and January 2005.  The correspondence and adjudicative 
documents also discussed specific evidence and the particular 
legal requirements applicable to the appellant's claims.  
Taken together, these documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, and the pertinent laws and 
regulations (including 38 U.S.C.A. §§ 5103 & 5107 and 
38 C.F.R. § 3.159), and the reasons for the RO's decisions.  
There was no harm to the appellant; VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
relevant evidence that should be obtained that is still 
available.  The appellant has mentioned medical treatment for 
pulmonary tuberculosis, but he has indicated through research 
and affidavits that such evidence is no longer available.

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  




ORDER

A claim for entitlement to accrued benefits on account of the 
deceased veteran's deceased spouse is denied.

A claim for entitlement to VA death benefits as the veteran's 
surviving child is denied.

A claim for entitlement to service-connected and non-service-
connected VA burial benefits is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


